[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Pursuant to 6th Dist.Loc.App.R. 12(B), this appeal is removed from the accelerated calendar and is assigned to the regular calendar. Finding appellant's first assignment of error well-taken to the extent that the trial court did not show in its judgment entry, journalized by the clerk, that it complied with all of the applicable statutory requirements before it imposed a maximum sentence upon appellant for his burglary conviction, and finding that appellant's second assignment of error is rendered moot by our disposition of the first assignment of error, we order that appellant's sentence for burglary be vacated. The judgment of the Ottawa County Court of Common Pleas is reversed in part and affirmed in part. This case is remanded for resentencing of appellant for his burglary conviction. Appellant and appellee are each ordered to pay one half of the court costs of this appeal. See Opinion and Judgment Entry by Handwork, P.J., on file. Handwork, P.J., Resnick and Sherck, JJ., concur.